Citation Nr: 0707670	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to March 7, 2002 for 
the grant of service connection for cause of the veteran's 
death.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to 
December 1944, from November 1948 to January 1954, and from 
November 1954 to June 1957.  He died in December 1984.  The 
appellant was his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision the RO granted 
service connection for the cause of the veteran's death and 
assigned an effective date of March 7, 2002.  The appellant 
appealed to the Board as to the effective date.
  
In August 2005, the Board denied the appellant's claim of 
entitlement to an effective date prior to March 7, 2002 for 
the grant of service connection for cause of the veteran's 
death.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  


FINDINGS OF FACT

1.  The appellant died on December [redacted], 2005.

2.  In a March 2006 order, the Court vacated the Board's 
August 2005 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As reflected in a March 2006 Court Order, in February 2006, 
counsel for the appellant notified the Court of the 
appellant's death on December [redacted], 2005.  In February 2006, VA 
received a copy of the appellant's death certificate.  In its 
March 2006 order, after receiving notice that the appellant 
had died, the Court vacated the August 2005 Board decision 
with respect to the matters appealed to the Court, dismissed 
the appeal to the Court for lack of jurisdiction, and then 
returned the case to the Board.  

As a matter of law, appellant's claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction. See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant. 38 C.F.R. § 
20.1106 (2005).

ORDER

The appeal is dismissed.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


